﻿
It gives me great pleasure, Sir, to congratulate you most sincerely on your unanimous election to the high office of President of the United Nations General Assembly at its forty-second session. I am convinced that under your wise leadership the Assembly will reach the satisfactory results all Member States expect and seek.
Allow me also to congratulate the President at the forty-first session. Ambassador Humayun Rasheed Choudhury, whose recognized ability and dedication enabled him to succeed in the difficult tasks he performed. We also extend our appreciation to the Secretary-General, Mr. Javier Perez de Cuellar, and applaud him for his effective and selfless endeavours at this complex juncture in international relations, particularly the diligent help he extended to my country in the grave circumstances experienced by Ecuador as a result of the disastrous earthquake in March of this year.
In this Hall countless highly authoritative voices have said much, if not all ; there is to say, about the peoples' desire for peace, security and economic and; social improvement. Ecuador wishes to state that it shares and warmly supports those statements, and it expresses the hope that the forty-second session of the General Assembly will excel in upholding these oft-repeated and universally acknowledged truths. I wish to highlight certain concepts that are dear to Ecuador in connection with the most important issues debated here and explain the reasoning and attitude behind Ecuador's international policy, one that is constant with ethical and legal standards which cannot fail to nourish the values and aspirations of all men of good will and whose application in good faith could bring about the noble objectives of justice, peace and development.
In his recent message to the National Congress on 10 August, the President of the Republic of Ecuador stated that last year had "witnessed the organic consolidation of a serious international policy, based on ethics and the sound principles of international law; open to co-operation on all valid initiatives in favour of peace, disarmament, justice, human rights and development; inspired by the will to maintain relations with all States of the world, in a spirit of respect and meaningful co-operation."
Those words by the President of Ecuador summarize the basis of our international policy and faithfully reflect Ecuador's actions within the world Organization, whose ideals enshrined in the Charter have, unfortunately, often been contradicted by the harsh reality of international conflicts and their intractable persistence. On the one hand, the politicisation which surfaces in practically all the problems dealt with by the Security Council and the General Assembly and, on the other hand, the tendency for the international community to judge those problems, not always on their own merits, but in the light of group, if not individual, interests, reduce the effectiveness of the system and deprive it of the authority that all its decisions should carry.
Given the circumstances in which international relations are evolving and the growing complexity of an ever more interdependent world, it is necessary and urgent for the United Nations to become the effective instrument for the maintenance of international peace and security that was envisaged at its inception. This transformation requires the concerted efforts of all its organs and all the Governments of the Member States, which should disregard possible ideological victories and strive to arrive at practical results for the solution of conflicts in keeping with the spirit of the Charter, which offers genuine possibilities to this end, for instance the provisions of Article 33 on the peaceful settlement of disputes. 
Ecuador has participated and will continue to participate in the building and consolidation of international law, which is constantly growing and diversifying. This reflects our feeling that peace is based on the supremacy of law, which Is valid as an invariable rule of conduct for all countries, powerful or weak. No one will fail to notice the existence of a cause and effect relationship between the law and the obligation of States to refrain from the use or threat of force. In this regard, the present General Assembly is to consider a draft declaration, on the recommendation of the Special Committee, to Improve the effectiveness of this fundamental principle. In spite of the draft declaration's shortcomings, Ecuador will support its adoption, which will represent a reaffirmation of the validity and relevance of a principle that is the logical and inseparable corollary of the principle of the peaceful settlement of disputes.
While it is true that one of the most serious problems facing the world is that of the chasm separating the rich from the poor or underdeveloped countries, it is also a fact that the United Nations constitutes what may be the most important means of launching progressive action in the struggle to eliminate or at least reduce those tragic differences.
The International Conference on the Relationship Between Disarmament and Development, which met here just a short time ago, requires a mighty effort towards the ideal of the struggle against underdevelopment since, as is acknowledged in the Final Document of the Conference,
"The global military expenditures are in dramatic contrast to economic and social underdevelopment and to the misery and poverty afflicting more than two thirds of mankind." (A/CQNF. 130/21, para.3) That fearful spending I amounting to almost a trillion dollars each year, could help eliminate hunger, ignorance, sickness, insecurity and fear in one generation. 
It follows that Ecuador, a country with an undeniable pacifist mission, is deeply concerned at the unbridled arras race, which involves a sizeable portion of the world. States obviously have a right to preserve their own security, but that logical right cannot and must not justify the costly excesses of acquiring lethal devices that threaten the life and health of large portions of the human population and deplete resources needed for development.
Ecuador is opposed, as it has demonstrated on several occasions, to all attempts at undue stockpiling. It follows that it supports proposals to establish nuclear-weapon-free zones, among which that sponsored by the Treaty of Thatelolco for Latin America is a good practical example.
Disarmament is an objective essential to the future of mankind. My Government therefore welcomes the news that the Secretary of State of the United States and the Foreign Minister of the Soviet Union have reached an accord whereby they have agreed in principle to sign a treaty for the total elimination of medium-range missiles.
Ecuador has also learned with satisfaction that intensive efforts will be made to arrive at a treaty on a 50 per cent reduction in offensive strategic weapons, that talks are to begin before 1 December on questions relating to nuclear tests and that a summit meeting between President Reagan and General-Secretary Gorbachev has been agreed for autumn of this year.
This entire process deserves the support of my Government, which understands how difficult the negotiations ate and appreciates the value of the efforts made by the parties directly concerned, thanks to which it has been possible to reach this prized objective. Aware that this agreement makes an essential contribution to peace and understanding and helps dispel distrust, the Government of Ecuador expresses the hope that the fruitful work of these great Powers will continue until general and complete disarmament is attained, thus giving mankind the confidence it needs to move forward towards achievement of its well-being.
The inestimable gift of peace is being seriously affected in various parts of the world. In the Middle East, in Africa and in Central America, death and devastation are present. Each day, many innocent human beings are the victims of wars and of guerrilla and terrorist acts in which they are caught up by the cruel force of fate. Yet, despite their painful train of horror and tragedy, such events are of small significance compared to a nuclear holocaust which, regrettably, represents a dire threat to the very survival of mankind.
Never has such great responsibility rested on any group of countries as that which today falls on the nuclear Powers. It is necessary and urgent that they hear- and respond to the anguished call to bury these unspeakable weapons - a call that springs from the elementary right to life of millions of human beings. Moreover, conventional disarmament, still slow and scarcely regional in scope , should also progress in step with the concern of the international community, which is searching for collective peace and security. This, however, will not easily be achieved so long as there remain political antagonisms, extremist ideologies and the serious economic crisis that besets the great majority of the Members of the Organization.
Peace cannot prosper without the peaceful and just solution of the problems existing between States. Faithful to its constant policy of firm respect for the norms of international law and the purposes and principles of the United Nations Charter, Ecuador reiterates its resolve to maintain and strengthen friendly relations with all nations, and most particularly with its neighbours, in order thus to· contribute to the progress and well-being of peoples who were meant to live in unity and understanding  thereby creating a favourable climate for the just/ peaceful and honourable solution of territorial or other disputes that divide them.
Latin America has just demonstrated its political will to move forward and deepen the process of integration. Every day we see more clearly the need to agree on policies and to act jointly on many issues of common interest. We all face the challenge of eliminating the differences that separate us and strengthening the ties that bind us. Territorial problems also infringe on the spirit of brotherhood which we want to strengthen, and their solution by legal means will definitively clear the way to understanding.
In Latin America, there is a strengthening and growing climate of solidarity and a firm determination to apply joint efforts to development. There is an increased firmness in the spirit of unity which expresses itself as a thirst for integration and a determination to achieve co-operation and friendship. This implies the establishment of a climate of trust, the laying of solid foundations for justice and a determination to move towards the settlement of disputes. The rest will be achieved because we are aware of a shared destiny and are determined to achieve the well-being of our peoples.	
The growing dimension of the crisis resulting from the enormous debt of the developing countries is well known, as are its grave consequences for their capabilities in the short, medium and long term and the real risk it poses to their political and social stability. The road to growth of their economies is blocked by the difficulties and cost of foreign credit and by the closing of markets to their new production. The stifling of their economies warns of repercussions still graver than at present. That is so clear that it would be absurd for creditors to fail to understand their joint responsibility in solving a problem of such magnitude that it will, if left unsolved, drag along with it debtors and creditors to avoid this; a clear and courageous decision is called for on the part of the creditor Powers to make good their political will and to make ą significant contribution to the basic development of the debtor countries. Multilateral projects administered by the United Nations must be increased, along with credits and technology transfers, with special emphasis placed on the opening of the markets of the industrial countries in both East and West to the products and raw materials of the developing countries through the removal of restrictive barriers which create unjust situations and jeopardize the economic, political and social stability of the latter countries.
Ecuador's international policy is firmly based on respect for human rights and on their promotion and universal protection. We have pointed out that the general nature of the standards of protection of such rights cannot be distorted by selective and discriminatory criteria inspired by reasons of politics or ideology.
We advocate the need to improve the international machinery for monitoring human rights in all countries of the world. We maintain that the international bodies inquiring into the human rights situation must consider it independently of political systems in order to avoid discriminating against certain countries while Keeping silent about what happens in others. We believe it is necessary to create conditions for the true exercise of rights, taking Into account the requirements of well-being, culture and health. The denial of such rights, whether within a country or internationally, is an infringement of justice and renders freedom illusory, while weakening the democratic nature and social and political stability of countries experiencing deep-seated development problems. We consider the right to development to be an inalienable human right.
At sessions of the General Assembly the delegation of Ecuador has abstained in the voting on draft resolutions condemning only certain countries, and has stressed the need to seek new mechanisms to ensure impartiality and universality in dealing with this matter.
Particular mention deserves to be made of my country's absolute rejection of that violation of human rights that exists and persists so shamefully in South Africa in spite of the countless appeals and words of condemnation that have been and are being voiced within this Organization. I am referring to the detestable system of apartheid. The burden of inhuman racial discrimination which it imposes must be removed for the sake of the dignity, equality and brotherhood of man.
Ecuador respects the rights of human beings, men and women, and condemns all  discrimination, be it based on sex, religion or race, or on nationality and political ideology.
It is incumbent upon Governments to make a gigantic effort to resolve the socio-economic problems besetting the developing societies, small societies in particular. This takes time. It is not possible fully to satisfy the just demands for a way of life that affords the rights inherent in human dignity so long as such basic issues as education, health and housing are, for the most part, financed with capital from abroad and, therefore, dependent upon the co-operation of the international financial centres.
The neglect of long-deferred needs creates social tension and disorientation in certain sectors. It must be acknowledged that when violent and extremist groups are present, alienated from organized society and disoriented with respect to the future, they form nuclei that proliferate with the help of organizations in other countries. For this reason the problems of urban violence and guerrilla warfare do note a rule concern one country alone. In Ecuador we aspire to preserve social peace, which, fortunately, we have managed to preserve. We are, nevertheless, aware of the danger that the presence of guerrillas in other countries represents. My country is particularly interested in joining those countries in an effort to eradicate that wretched evil, which is often linked to drug trafficking. This is another cause for social alienation to which my country also calls the attention of the international community, and we state our sincere wish to contribute to the fight against those evils.
Terrorism and drug trafficking have aroused the concern of the United Nations and of such regional bodies as the Organization of American States. Ecuador Is a member of the United Nations Commission on Narcotic Drugs and has signed several conventions on the same subject, with the United States, Colombia and Peru, Moreover, it is actively co-operating with the Andean Group's Convention on Drug Trafficking and the South American Agreement on Narcotics, drawn up by international bodies to which It belongs. With the recent International Conference on Drug Abuse and Illicit Trafficking the international community took a step forward in the struggle against this grave danger that threatens it. Averting this danger will require a firm decision on the part of the drug-producing countries, as well as the persistent and effective action of consumer countries, which are a source of incalculable revenue for this international crime. 
Ecuador takes this opportunity to reiterate its firm determination to maintain close relations of friendship, co-operation and understanding with all nations. The Government of Ecuador reaffirms its decision to continue to co-operate with the Movement of Non-Aligned Countries and will work for the preservation of the principles of autonomy and impartiality which prompted Its establishment. We consider that the action of the non-aligned countries must reflect true Independence and an endeavour to maintain international peace and security and to promote the economic and social development of members of the Movement. 
What I have said does not imply any Intent to detract from the overall authority of the United Nations to the advantage of the groups established within the Organization. As one of its founding Members  Ecuador maintains its unfaltering faith in the principles and purposes that inspire the United Nations and, for that reason, it has always held that universality is an essential condition for its efficiency and success.
Consequently, Ecuador would welcome, for Instance, the admission of the two Koreas to the United Nations without prior conditions for their admission. It also views as positive the efforts to work out bilateral agreements leading to understandings in favour of the Korean people, of international peace and of co-operation.
Ecuador's devotion to peace is reflected in its persistent adherence to the principles and resolutions of the world Organization to preserve or restore peace. It therefore expresses its unstinting support for the efforts to end the cruel war between Iran and Iraq and, in particular, for the Secretary-General's tireless efforts in this respect.
To the same purpose, and in support of all initiatives for the peaceful settlement of conflicts, we reiterate our backing for Contadora and its Support Group, in their attempts to arrive at solutions to the Central American crisis and avoid the outbreak of a general war. We believe that the solution requires the political will of all parties, that it is necessary to make constant efforts and not to exclude opportunities for negotiation, that it is essential to obtain the withdrawal of foreign forces and to rid the situation of the explosive ingredients of East-West confrontation. We also consider that the existence of an authentic democracy in the region will make understanding possible among countries and Governments and help overcome the distressing problems of the area. For this reason Ecuador has welcomed with hope and satisfaction the agreement signed by the five Central American countries on 7 August last in Guatemala, which opens the way to peace, democracy and freedom for that group of sister countries. 
On October 1986, the British Government declared a 150-mtle exclusive zone around the Malvinas Islands, the Ecuadorian Foreign Ministry made known its opposition and, having reiterated its support for the Argentine claims, declared that such illegal actions make it difficult to arrive at a favourable climate for negotiations which would guarantee peace in the region and allow for the conversion of the South Atlantic into a zone of co-operation and understanding.
In the same vein, at the previous session of the General Assembly, Ecuador supported the draft resolution introduced by Brazil, aimed at ensuring the maintenance of peace in the South Atlantic, and backed the holding of an international peace conference on the Middle East.
Ecuador unswervingly rejects any occupation of territory by force. It has repeatedly expressed this rejection, in such cases as those of Afghanistan, Kampuchea, Cyprus, Namibia and the Middle East, and supported resolutions of the world Organization condemning them.
Ecuador's policy has been equally unswerving with regard to affirming the right of peoples to self-determination and independence. Our resolute anti—colonialist attitude has been clear at all times, and today we reiterate this line of conduct more particularly in the case of sorely tried Namibia. The use of force does not create rights and intervention must be prohibited in International relations.
As for outer space, Ecuador and its Government reiterate on this occasion the position they have maintained regarding the geo-stationary orbit and the frequency problem. Such resources are to be used exclusively for peaceful purposes and for the benefit of all peoples, in particular those of the developing countries, notably the equatorial countries that claim special obligations and rights over the segments of the orbit spanning their territories. Ecuador welcomed the requests to include in the agenda of this session of the General Assembly two new items relating to co-operation between the United Nations and the Organization of American States and between the United Nations and the Latin American Economic System. My country vigorously supports the inclusion of these items, since it is considers that it is high time for close collaboration to be established between the United Nations and the Organization of American States the oldest regional organization, which was a source of inspiration at the San Francisco Conference in 194 5.
Over its 42 years of existence the United Nations has had to face harsh conflicts, serious differences among its Members, overweening ambitions, ideological struggles and breaches of the peace and well-being in various parts of the world. In carrying out its activities the Organization has occasionally met with bureaucratic and financial difficulties which, starting at the previous session of the General Assembly, are being reformed and corrected. But we are also bound to acknowledge important achievements in many areas of multilateral relations 
In this irreplaceable forum, angry words have been heard from time to time, but we have also listened more often to words of peace, conciliation and hope. Let the latter be the words that prevail in future, inspired by faith in the United Nations and by the peoples9 will to build a fraternal world of progress and well-being.
